Citation Nr: 1537750	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-03 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as being secondary to exposure to chemical dioxins while stationed in the Republic of Korea (ROK).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 



INTRODUCTION

The Veteran served on active duty in the US Army from November 1968 to June 1970, including service in the Republic of Korea (South Korea).

This matter comes before the Board of Veterans' Appeals, hereinafter the Board, on appeal from a rating decision of July 2007 of a Department of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required. 


REMAND

The Veteran is claiming service connection be granted for ischemic heart disease secondary to alleged exposure to chemical dioxins while he was purportedly stationed within fifteen miles of the demilitarized zone (DMZ) of the South Korea. 38 C.F.R. § 3.309(e) (2014).   He contends that while assigned to the 503rd Military Police (MP) Detachment, of the 8th US Army, he traveled between his base unit and the DMZ during the time in which chemical dioxins were being used in Korea.  

VA has specific procedures to determine whether a service member was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in the Republic of South Korea.  While there is indication that the RO contacted the Joint Services Records Research Center (JSRRC), it does not appear that the RO provided a detailed statement of the Veteran's claimed herbicide exposure to the C&P Service, nor has it requested a search of the DoD inventory of herbicide operations in order to determine whether herbicides were used or tested as alleged. JSRRC stated that the Veteran's exposure could not be corroborated because the time period of exposure was not provided, thus indicating the relevant information was not provided by VA.

Thus, to ensure that the VA has met its duty to assist the appellant in developing the facts pertinent to his claim, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), and to ensure full compliance with due process requirements, this case must be REMANDED to the RO/AMC for the further development of evidence.  Accordingly, the case is REMANDED for the following actions: 

1.  The RO/AMC should take the necessary actions to comply with the evidentiary development procedures.  The RO/AMC must provide a detailed statement of the Veteran's claimed herbicide exposure be sent to the C&P Service and a review be requested of the DoD inventory of herbicide operations to determine whether herbicides were used, tested, or stored as alleged.  If the exposure is not verified, a request must then be sent back to the JSRRC for verification of the Veteran's possible chemical dioxin exposure while he was attached to the 503rd MP Detachment, of 8th Army.  JSRRC should be specifically asked to provide an opinion whether members of the 503rd MP Detachment would have performed duties on the DMZ or within a twenty-five radius from the DMZ.  All information obtained should be included in the claims file for review.  

2.  The RO/AMC should review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  38 C.F.R. § 4.2 (2014); see also Stegall v. West, 11 Vet. App. 268 (1998). 

3.  Thereafter, the RO/AMC should readjudicate the claim.  If the benefits sought on appeal remain denied, the appellant and the appellant's representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




